DETAILED ACTION
This office action is in response to preliminary amendment filed on 12/08/2021. Claims 1, 6, 10, 11, 12, 15, 16 and 17 have been amended. Claim 18 has been canceled. Claims 1-17 are pending on this application. 

Allowable Subject Matter
2.	Claims 1-17 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior at Takada Pub. No. 2007/0165959.
Fig. 1 and Fig. 3 of Taka discloses a method for encoding (101) a first sequence of integer coefficient values (101a) indicative of coupling coefficient values (102), 5wherein the method  comprises: determining a second sequence of numbers of digits ( 101c, 103) for encoding the respective integer coefficient values (102) of the first sequence (101a), the second sequence (103) comprising, as first element ( (LH, HL, HH), a first number of digits for encoding the first 10integer coefficient value (102) of the first sequence (101a) , and as second and subsequent elements (103). 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach constrained numbers of digits that are greater than or equal to respective minimum required numbers of digits for encoding the second and subsequent integer coefficient values of the first sequence, the 15constrained numbers of digits being such that any two successive elements of the second sequence do not differ from each other by more than a given threshold value; encoding difference values between the successive elements of the second sequence; and  20encoding the integer coefficient values of the first sequence using the respective numbers of digits of the second sequence.
With respect to claim 10, in addition to other elements in the claim, prior art considered individual or combination does not teach: constrained numbers of digits that are greater than or equal to respective minimum required numbers of digits for encoding the second and subsequent 5integer coefficient values of the first sequence, the constrained numbers of digits being such that any two successive elements of the second sequence do not differ from each other by more than a given threshold value; to encode difference values between the successive elements of 10the second sequence; and to encode the integer coefficient values of the first sequence using the respective numbers of digits of the second sequence. 
With respect to claim 12, in addition to other elements in the claim, prior art considered individual or combination does not teach: decoding difference values between successive elements of a second sequence of numbers of digits, the second sequence 25having the first number of digits as first element; - determining second and subsequent numbers of digits of the second sequence from the difference values; and - decoding second and subsequent integer coefficient values of the first sequence using the respective so-determined second 30and subsequent numbers of digits of the second sequence.
With respect to claim 16, in addition to other elements in the claim, prior art considered individual or combination does not teach: decode difference values between successive elements of a second sequence of numbers of digits, the second sequence having the first number of digits as first element;  15 to determine second and subsequent numbers of digits of the second sequence from the difference values; and to decode second and subsequent integer coefficient values of the first sequence using the respective so-determined second and subsequent numbers of digits of the second sequence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

09/08/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845